Citation Nr: 1443155	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO has denied the claim of service connection for allergic conjunctivitis with bilateral eye tearing; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System have been reviewed and considered, to include the transcript of the July 2014 Board hearing presided over by the undersigned Veterans Law Judge.	


FINDING OF FACT

The Veteran has a bilateral eye disability, to include corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye, that manifested in service and is etiologically related to service.  


CONCLUSION OF LAW

A bilateral eye disability that is compensable under VA regulations was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board acknowledges that the Veteran submitted relevant additional evidence that has not been previously considered by the RO, and he has not waived initial review by the RO.  However, because the Veteran's claim for entitlement to service connection for a bilateral eye disability is granted, as discussed below, any error as to the duty to notify and assist or in not obtaining a waiver of agency of original jurisdiction review pursuant to 38 C.F.R. § 20.1304 (2013) is harmless error.    

Service Connection

A veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has a bilateral eye disability (claimed as bilateral eye tearing and allergic conjunctivitis) that manifested in service and is etiologically related to service.  

First, the Veteran has been diagnosed with a bilateral eye disability, to include corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye, during the appeal period.  See July 2014 examination; October 2012 VA treatment record.  Therefore, the first Shedden element, a present disability, is met.    
Second, the evidence shows that the Veteran was treated multiple times in service for eye problems, to include bilateral epidemic keratoconjunctivitis, right eye corneal abrasion, right eye lid hordeolum, left eye lid chalazion, right corneal scarring, and swelling.  See e.g., March 1984, May 1984, September 1985, January 1986, April 1988, April 1997, and February 1999 service treatment records.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  

Third, the competent evidence of record shows that the Veteran's current corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye is related to service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a bilateral eye disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's and the Veteran's own competence to evaluate based on lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in the field of optometry, the Board will rely on the medical evidence as to nexus.  

On examination in July 2014, Dr. B. diagnosed the Veteran with corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye.  Dr. B. remarked that the Veteran's "past ocular history and previous conditions can make him more susceptible to [his eye conditions]."  In an August 2014 addendum opinion, Dr. B. stated, in part, as follows:

After review of [the Veteran's] military medical records from the period of August 1981 to September 2001, the corneal scars, tearing, dry and poor tear break up time can be a result of the conjunctivitis he suffered in April 1984.  According to these records, he was not experiencing any of these problems at the time of his exam in 1981.  His records show he developed a conjunctivitis of unknown etiology in 1984 at Fort Riley, Kansas, and the treatment was unable to prevent the formation of corneal scars.  In my opinion, this conjunctivitis may be the cause of his continual complaints.      

I believe that his present corneal scars, continual tearing, ocular discomfort, keratitis sicca, and poor tear break up time are all secondary to the initial incident in 1984. 

The Board finds that the private medical opinion by Dr. B. is of significant probative value, as he has the requisite medical expertise, knowledge, and training to determine the etiology of a bilateral eye disability.  Further, Dr. B. based his opinion on the Veteran's lay statements, a review of the Veteran's service treatment records, and sound medical principles.  

The Board acknowledges that on review, the initial incident of bilateral conjunctivitis was actually documented in May 1984.  However, the May 1984 service treatment, which shows an assessment of bilateral epidemic keratoconjunctivitis, has an apparent notation of "April" at the bottom of the record.  Therefore, the Board finds that Dr. B.'s mistaken month of the Veteran's initial conjunctivitis does not render the opinion inadequate as the opinion is sufficiently consistent with the remaining evidence of record.  

In addition, the Board notes that the post-service VA treatment records show that the Veteran has been recurrently treated for bilateral eye problems, to include bilateral corneal scars and allergic conjunctivitis, since separation from service.  See e.g., May 2005, July 2005, February 2008, June 2009, January 2010, June 2010, January 2011, and October 2012 VA treatment records.  In light of Dr. B.'s August 2014 medical opinion and given the bilateral conjunctivitis in service, the Board finds that the Veteran's diagnosed corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye, cannot be disassociated from service.  Therefore, the Board finds that the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.  

The Board notes that service connection may not be granted for refractive error of the eyes, as this type of disability is not considered a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board acknowledges that the Veteran was also diagnosed with bilateral myopia in service.  See e.g., February 1993 service treatment record.  Myopia is considered to be a form of refractive error.  See also VA M21-1MRIII.iv.4.B, Section 10(d) (August 3, 2011).  Therefore, the grant herein does not include the Veteran's bilateral myopia.    

Because all three Shedden elements are met, service connection for a bilateral eye disability other than myopia, to include corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye, is warranted.  38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for a bilateral eye disability other than myopia, to include corneal abrasion, keratoconjunctivitis, nuclear sclerosis, and dry eye, is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


